Title: To James Madison from James Leander Cathcart, 20 January 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


20 January 1804, Leghorn. Has drawn on JM for $5,250 in favor of Anthony Dugan for $5,000 cash received from Dugan at 5 percent discount, “said sum to be applied for the relief of the Officers & crew of the United States (late) Frigate the Philadelphia now in Captivity in Tripoli, which I request you to honor & have placed to my acct: until final settlement.”
“Mr: Dugan acting as Agent for his friends who have directed him to make his remitances to London direct, does not think himself justifiable in placing them on a worse footing than they would be were he to follow their directions implicitly & consequently has exacted from me security for 20 ⅌C. damages should the bills return protested; as I am under no apprehension that any such thing can possibly take place; I merely mention the circumstance because it has been unprecedented, in the numerous negociations which I have made since I have been employ’d in foreign parts.”
 

   
   RC, two copies (DNA: RG 59, CD, Tripoli, vol. 2). First RC 1 p.; docketed by Wagner as received 19 May. Second RC docketed by Wagner as received in Cathcart’s 1 Feb. 1804 dispatch.


